UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7946



CHARLES JONES, a/k/a Nicholas Warner Jones,

                                           Plaintiff - Appellant,

         versus

BISHOP L. ROBINSON; RICHARD A. LANHAM, SR.;
MELANIE C. PEREIRA; WILLIAM L. SMITH; SEWALL
B. SMITH; PATRICIA BRIGGS; MARGARET CHIPPEN-
DALE; E. JEFFERSON; BRADLEY BUTLER; PURNELL
LEAKE; OFFICER HILTON; TERRY JACKSON; W.
CLARK; A. COWARD; P. RICHARDSON; CAPTAIN
MATTHEWS; OFFICER CAMPHER; CALVIN VINSON,
                                          Defendants - Appellees,

         and


JARMAL JOHNSON, Inmate,

                                                        Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
2375-L)


Submitted:   May 16, 1996                  Decided:   May 30, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Charles Jones, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint and his motion for

reconsideration. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Jones v. Robinson,
No. CA-94-2375-L (D. Md. Nov. 9, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2